Citation Nr: 1004126	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  00-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for residuals a 
bilateral knee injury.

3.  Entitlement to service connection for residuals of a neck 
injury. 

4.  Entitlement to service connection for a dental disorder, 
to include for the purpose of dental treatment.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran had active service from February 1976 to August 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two August 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  By those rating actions, the RO denied 
service connection for the disabilities on appeal.  The 
Veteran timely appealed the August 1999 rating actions to the 
Board.  

In January 2006, the Board remanded the service connection 
claims on appeal to the RO for additional development.  The 
case has returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service connections claims on appeal must be remanded to 
ensure that the AMC/RO complies with the Board's January 2006 
remand directives.  

Specifically, the Board's January 2006 remand directed the 
AMC/RO to request all VA outpatient treatment records of the 
Veteran beginning in September 1998.  In particular, the 
AMC/RO was to obtain a copy of a "complete December 1998 
physical examination report."  (See January 2006 Board 
remand, paragraph (pgh.) 2).  Aside from copies of three (3) 
VA outpatient reports, dated from February 2000 to July 2003, 
there is no clear indication from the record that the AMC/RO 
attempted to secure the above-cited VA treatment records, to 
specifically include a complete copy of the December 1998 
physical examination report.  Furthermore, and concerning the 
Veteran's claim for a dental disorder, to include for the 
purpose of dental treatment, the Board directed the AMC/RO to 
notify the Veteran of the dental regulations that were in 
effect prior to June 8, 1999.  (See January 2006 Board 
remand, pages (pgs.) 11, 12 and 14.  This was not 
accomplished in the December 2009 Supplemental Statement of 
the Case.  Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In addition, pursuant to the January 2006 remand directives, 
the Board scheduled the Veteran for VA examinations in 
November 2006 and, more recently, in November and December 
2009.  As the Veteran was living abroad from 2006 to 2008, 
the RO sent letters via certified mail to the Veteran's 
stateside and APO addresses.  The record reflects that the 
Veteran failed to report for these VA examinations.  In 
letters to VA, dated in December 2009 and January 2010, the 
Veteran indicated that throughout the current appeal, he had 
attempted to inform VA of his various addresses (e.g., 
stateside and foreign domiciles).  The Veteran also expressed 
a willingness to undergo a VA examination regarding his 
claims for service connection for a low back disorder, 
residuals of bilateral knee injury, residuals of a neck 
injury, and a dental disorder, to include for the purpose of 
dental treatment.  

Given that the Veteran was abroad for several years 
throughout the current appeal, as well as his willingness to 
undergo a VA examination regarding the instant service 
connection claims, the Board is of the opinion that the 
Veteran should be afforded one more opportunity to undergo a 
VA examination(s) in conjunction with these claims. 

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  Obtain all VA treatment records of 
the Veteran beginning in September 1998 
to the present, to specifically include 
a complete copy of a December 1998 
physical examination report.  These 
records must be associated with the 
claims files.  If these records can not 
be obtained or do not exist 
documentation used in making that 
determination must be included in the 
claims files.  
2.  After any additional medical records 
are obtained pursuant to the development 
above, the AMC/RO should schedule the 
Veteran for VA orthopedic and 
neurological examinations to determine 
the nature, onset and etiology of any low 
back, right knee and/or left knee and 
neck pathology.  

The following considerations will govern 
the examination:

a.  The claims files, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiners, with particular 
attention paid to the evidence noted 
below.  In addition to the specific 
directive of addressing the evidence 
of record as noted below, the 
examiners must acknowledge receipt 
and review of the claims files, the 
medical records obtained and a copy 
of this remand.

b.  In reaching all conclusions, the 
examining physicians must provide a 
medical basis(es) and identify the 
evidence of record relied upon in 
reaching their respective 
conclusions.  In particular:

Each examiner must address the 
following question:  Is any 
currently diagnosed low back, neck 
and right or left knee pathology 
etiologically related to, or had its 
onset during, the Veteran's period 
of military service or within the 
initial post-service year?  

A complete rationale should be supplied 
for any opinion rendered.

In formulating the foregoing opinion, 
each examiner must comment on the 
following service and post-service 
treatment records: 

(i) July 1997 treatment report, 
reflecting that the Veteran had 
sought treatment for pain and 
swelling in his left knee; diagnoses 
of medical meniscal tear and 
reactive medical plica were entered;

(ii) August 1997 and October 1997 
treatment reports, containing 
clinical assessments of left 
retropatellar pain syndrome and 
degenerative joint disease, 
respectively; 

(iii) October 1997 physical profile 
report, wherein it was indicated 
that the Veteran had been placed on 
a limited duty profile for right 
knee arthritis;

(iv) December 1997 treatment report, 
reflecting that the Veteran had 
sustained a neck injury one year 
previously; 

(v) January 1998 treatment report, 
containing diagnoses of cervical 
segmental dysfunction and cervical 
strain/sprain;

(vi) April 1998 service retirement 
examination report, reflecting that 
all of the Veteran's systems were 
evaluated as "normal."  It was 
noted that the Veteran had had a 
swollen left knee since July 1997;

(vii) April 1998 Report of Medical 
History, reflecting that the Veteran 
reported having had swollen or 
painful joints and recurrent back 
pain.  The examining physician 
entered notations of "recurrent low 
back pain" and "cervical segmental 
dysfunction;"
 			
(viii) December 1998 VA treatment 
record (partial), reflecting that 
the Veteran gave a history of having 
received physical therapy after he 
sustained a neck injury earlier that 
year and had been diagnosed with 
osteoarthritis of both knees in 
1997; and

(ix) VA interpretations of a 
February 2000 magnetic resonance 
imaging scan of the lumbar spine, 
indicating that the Veteran had a 
small herniated disk on the right 
side at L4-5. 

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for a low back 
disorder, residuals of a bilateral knee 
injury and residuals of a neck injury.  
In readjudicating the claim for a dental 
disorder to include for the purpose of 
dental treatment, the RO must include the 
applicable laws and regulations that were 
in effect both prior to and after June 8, 
1999.  If any claim is denied, the AMC/RO 
should issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide them with an 
opportunity to respond before the case is 
returned to the Board.
The purpose of this remand is to assist the Veteran with the 
substantive development of his claims for service connection 
for a low back disorder, residuals of a bilateral knee 
injury, residuals of a neck injury, and dental disorder, to 
include for the purpose of dental treatment.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for the scheduled 
VA examinations, is both critical and appreciated.  The 
Veteran is also advised that failure to report for the 
scheduled VA orthopedic and neurological examinations may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


